                                                                     UNITED STATES DISTRICT COURT
                                   1                                NORTHERN DISTRICT OF CALIFORNIA
                                   2
                                            TROY ALEXANDER RICHARDSON,
                                   3                                                         Case No. 18-cv-04620-YGR
                                                                      Plaintiff,
                                   4                                                          STIPULATED PROTECTIVE ORDER
                                                  v.
                                   5
                                            CALIFORNIA DEPARTMENT OF
                                   6        CORRECTIONS AND REHABILITATION,
                                            et al.,
                                   7
                                                                      Defendants.
                                   8
                                       1.      PURPOSES AND LIMITATIONS
                                   9
                                               Disclosure and discovery activity in this action are likely to involve production of
                                  10
                                       confidential, proprietary, or private information for which special protection from public disclosure
                                  11
                                       and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                  12
Northern District of California
 United States District Court




                                       the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                  13
                                       Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                  14
                                       or responses to discovery and that the protection it affords from public disclosure and use extends
                                  15
                                       only to the limited information or items that are entitled to confidential treatment under the
                                  16
                                       applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                  17
                                       this Stipulated Protective Order does not entitle them to file confidential information under seal;
                                  18
                                       Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
                                  19
                                       applied when a party seeks permission from the court to file material under seal.
                                  20
                                       2.      DEFINITIONS
                                  21
                                       2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or
                                  22
                                       items under this Order.
                                  23
                                               2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                  24
                                       generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                                  25
                                       Civil Procedure 26(c).
                                  26
                                               2.3     “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” Information or Items:
                                  27
                                       information (regardless of how it is generated, stored or maintained) or tangible things that qualify
                                  28
 1   for protection under Federal Rule of Civil Procedure 26(c) and that if disclosed to inmates or

 2   members of the public would compromise the security of prison or the safety of inmates or prison

 3   staff.

 4            2.4    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

 5   as their support staff).

 6            2.5    Designating Party: a Party or Non-Party that designates information or items that it

 7   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “CONFIDENTIAL –

 8   ATTORNEYS’ EYES ONLY.”

 9            2.6    Disclosure or Discovery Material: all items or information, regardless of the medium

10   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

11   transcripts, and tangible things), that are produced or generated in disclosures or responses to

12   discovery in this matter.

13            2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

14   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

15   consultant in this action.

16            2.8    House Counsel: attorneys who are employees of a party to this action. House

17   Counsel does not include Outside Counsel of Record or any other outside counsel.

18            2.9    Non-Party: any natural person, partnership, corporation, association, or other legal

19   entity not named as a Party to this action.

20            2.10   Outside Counsel of Record: attorneys who are not employees of a party to this action

21   but are retained to represent or advise a party to this action and have appeared in this action on

22   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

23            2.11   Party: any party to this action, including all of its officers, directors, employees,

24   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

25            2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

26   Material in this action.

27            2.13   Professional Vendors: persons or entities that provide litigation support services

28   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                                                        2
 1   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 2          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

 3   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 4          2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 5   Producing Party.

 6   3.     SCOPE

 7          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 8   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 9   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

10   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

11   However, the protections conferred by this Stipulation and Order do not cover the following

12   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

13   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

14   publication not involving a violation of this Order, including becoming part of the public record

15   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

16   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

17   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

18   Protected Material at trial shall be governed by a separate agreement or order.

19   4.     DURATION

20          Even after final disposition of this litigation, the confidentiality obligations imposed by this

21   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

22   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

23   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

24   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

25   time limits for filing any motions or applications for extension of time pursuant to applicable law.

26   5.     DESIGNATING PROTECTED MATERIAL

27          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

28   Non-Party that designates information or items for protection under this Order must take care to
                                                       3
 1   limit any such designation to specific material that qualifies under the appropriate standards. The

 2   Designating Party must designate for protection only those parts of material, documents, items, or

 3   oral or written communications that qualify – so that other portions of the material, documents,

 4   items, or communications for which protection is not warranted are not swept unjustifiably within

 5   the ambit of this Order.

 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 7   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 8   encumber or retard the case development process or to impose unnecessary expenses and burdens on

 9   other parties) expose the Designating Party to sanctions.

10   If it comes to a Designating Party’s attention that information or items that it designated for

11   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

12   that it is withdrawing the mistaken designation.

13          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

14   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

15   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

16   designated before the material is disclosed or produced.

17          Designation in conformity with this Order requires:

18                (a) for information in documentary form (e.g., paper or electronic documents, but

19   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

20   affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each

21   page that contains protected material. If only a portion or portions of the material on a page qualifies

22   for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

23   making appropriate markings in the margins).

24   A Party or Non-Party that makes original documents or materials available for inspection need not

25   designate them for protection until after the inspecting Party has indicated which material it would

26   like copied and produced. During the inspection and before the designation, all of the material made

27   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

28   identified the documents it wants copied and produced, the Producing Party must determine which
                                                        4
 1   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

 2   specified documents, the Producing Party must affix the “CONFIDENTIAL” or “CONFIDENTIAL

 3   – ATTORNEYS’ EYES ONLY” legend to each page that contains Protected Material. If only a

 4   portion or portions of the material on a page qualifies for protection, the Producing Party also must

 5   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 6                 (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 7   Designating Party identify on the record, before the close of the deposition, hearing, or other

 8   proceeding, all protected testimony.

 9                 (c) for information produced in some form other than documentary and for any other

10   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

11   containers in which the information or item is stored the legend “CONFIDENTIAL” or

12   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

13   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

14   portion(s).

15          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

16   designate qualified information or items does not, standing alone, waive the Designating Party’s

17   right to secure protection under this Order for such material. Upon timely correction of a

18   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

19   accordance with the provisions of this Order.

20   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

21          6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

24   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

25   confidentiality designation by electing not to mount a challenge promptly after the original

26   designation is disclosed.

27          6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process

28   by providing written notice of each designation it is challenging and describing the basis for each
                                                          5
 1   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 2   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 3   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 4   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

 5   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

 6   Party must explain the basis for its belief that the confidentiality designation was not proper and

 7   must give the Designating Party an opportunity to review the designated material, to reconsider the

 8   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 9   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

10   has engaged in this meet and confer process first or establishes that the Designating Party is

11   unwilling to participate in the meet and confer process in a timely manner.

12           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

13   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

14   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

15   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

16   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating

17   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above)

18   with the Court shall automatically waive the confidentiality designation for each challenged

19   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any

20   such motion must be accompanied by a competent declaration affirming that the movant has

21   complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in

22   its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

23           In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

24   designation at any time if there is good cause for doing so, including a challenge to the designation

25   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court

26   allows that a motion may be filed, any motion brought pursuant to this provision must be

27   accompanied by a competent declaration affirming that the movant has complied with the meet and

28
                                                         6
 1   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to

 2   refer the discovery matter to a Magistrate Judge.

 3          The burden of persuasion in any such challenge proceeding shall be on the Designating

 4   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 5   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

 6   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

 7   retain confidentiality as described above, all parties shall continue to afford the material in question

 8   the level of protection to which it is entitled under the Producing Party’s designation until the court

 9   rules on the challenge.

10   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

11          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

12   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

13   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

14   the categories of persons and under the conditions described in this Order. When the litigation has

15   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

16   DISPOSITION).

17          Protected Material must be stored and maintained by a Receiving Party at a location and in a

18   secure manner that ensures that access is limited to the persons authorized under this Order.

19          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

20   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

21   information or item designated “CONFIDENTIAL” only to:

22                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

23   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

24   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

25   attached hereto as Exhibit A;

26                (b) the officers, directors, and employees (including House Counsel) of the Receiving

27   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         7
 1               (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 2   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

 3   to Be Bound” (Exhibit A);

 4               (d) the court and its personnel;

 5               (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 6   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8               (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 9   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

10   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

11   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

12   bound by the court reporter and may not be disclosed to anyone except as permitted under this

13   Stipulated Protective Order.

14               (g) the author or recipient of a document containing the information or a custodian or

15   other person who otherwise possessed or knew the information.

16         7.3   Disclosure of “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” Information or

17   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

18   Receiving Party may disclose any information or item designated “CONFIDENTIAL-

19   ATTORNEYS’ EYES ONLY” only to:

20         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

21   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

22   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

23   attached hereto as Exhibit A;

24         (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

25   reasonably necessary for this litigation and who have signed the “Acknowledgment and

26   Agreement to Be Bound” (Exhibit A);

27         (c) the court and its personnel;

28
                                                        8
 1         (d) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 2   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4         (e) during their depositions, witnesses in the action who are not inmates and to whom

 5   disclosure is reasonably necessary and who have signed the “Acknowledgment and Agreement to

 6   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.

 7   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material

 8   must be separately bound by the court reporter and may not be disclosed to anyone except as

 9   permitted under this Stipulated Protective Order; and

10         (f) the author or recipient of a document containing the information or a custodian or other

11   person who otherwise possessed or knew the information.

12   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

13          LITIGATION

14          If a Party is served with a subpoena or a court order issued in other litigation that compels

15   disclosure of any information or items designated in this action as “CONFIDENTIAL,” or

16   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” that Party must:

17              (a) promptly notify in writing the Designating Party. Such notification shall include a

18   copy of the subpoena or court order;

19              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

20   other litigation that some or all of the material covered by the subpoena or order is subject to this

21   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

22              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

23   Designating Party whose Protected Material may be affected.

24          If the Designating Party timely seeks a protective order, the Party served with the subpoena

25   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

26   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” before a determination by the court from which

27   the subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

28   Designating Party shall bear the burden and expense of seeking protection in that court of its
                                                       9
 1   confidential material – and nothing in these provisions should be construed as authorizing or

 2   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

 3   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 4          LITIGATION

 5              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 6   action and designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”

 7   Such information produced by Non-Parties in connection with this litigation is protected by the

 8   remedies and relief provided by this Order. Nothing in these provisions should be construed as

 9   prohibiting a Non-Party from seeking additional protections.

10              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

11   Party’s confidential information in its possession, and the Party is subject to an agreement with the

12   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

13                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

14   all of the information requested is subject to a confidentiality agreement with a Non-Party;

15                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

16   this litigation, the relevant discovery request(s), and a reasonably specific description of the

17   information requested; and

18                  (3) make the information requested available for inspection by the Non-Party.

19              (c) If the Non-Party fails to object or seek a protective order from this court within 14

20   days of receiving the notice and accompanying information, the Receiving Party may produce the

21   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

22   seeks a protective order, the Receiving Party shall not produce any information in its possession or

23   control that is subject to the confidentiality agreement with the Non-Party before a determination by

24   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

25   seeking protection in this court of its Protected Material.

26   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

28   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                                                       10
 1   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 2   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 3   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 4   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 5   Be Bound” that is attached hereto as Exhibit A.

 6   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 7          MATERIAL

 8          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 9   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

10   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

11   modify whatever procedure may be established in an e-discovery order that provides for production

12   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

13   parties reach an agreement on the effect of disclosure of a communication or information covered by

14   the attorney-client privilege or work product protection, the parties may incorporate their agreement

15   in the stipulated protective order submitted to the court.

16   12.    MISCELLANEOUS

17          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

18   its modification by the court in the future.

19          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

20   no Party waives any right it otherwise would have to object to disclosing or producing any

21   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

22   Party waives any right to object on any ground to use in evidence of any of the material covered by

23   this Protective Order.

24          12.3    Filing Protected Material. Without written permission from the Designating Party or a

25   court order secured after appropriate notice to all interested persons, a Party may not file in the

26   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

27   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

28   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant
                                                        11
 1   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

 2   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

 3   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

 4   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

 5   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

 6   13.    FINAL DISPOSITION

 7          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 8   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 9   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

10   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

11   the Protected Material is returned or destroyed, the Receiving Party must submit a written

12   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

13   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

14   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

15   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

16   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

17   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

18   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

19   and expert work product, even if such materials contain Protected Material. Any such archival copies

20   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

21   Section 4 (DURATION).

22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23   DATED: ____4/24/19______________            ______s/David Helbraun_________________________
                                                      Attorneys for Plaintiff
24
     DATED: _____4/19/19______________             ______s/Maneesh Sharma________________________
25                                                     Attorneys for Defendants
26   PURSUANT TO STIPULATION, IT IS SO ORDERED.

27   DATED: ________________________
              May 15, 2019                       _____________________________________
                                                      Hon. Yvonne Gonzalez Rogers
28                                                    United States District Judge
                                                       12
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on ________[date] in the case of Richardson v. CDCR, et al., Case No. 18-cv-

 7   4620-YGR. I agree to comply with and to be bound by all the terms of this Stipulated Protective

 8   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Stipulated Protective Order to any person or entity except

11   in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
                                                       13
